Citation Nr: 1605918	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  14-14 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected erectile dysfunction.

2.  Entitlement to a compensable evaluation for service-connected excessive hair on the back and buttocks.

3.  Entitlement to a compensable evaluation for service-connected hypopituitarism.

4.  Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

L. Durham, Counsel



INTRODUCTION

The Veteran served on active duty from May 1991 to March 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2012 and May 2013 RO determinations.

The Board notes that the Veteran did not specifically indicate in his April 2014 substantive appeal that he wished to appeal the issue of entitlement to service connection for sleep apnea.  Regardless, the Agency of Original Jurisdiction (AOJ) certified this issue to the Board, and the Veteran continued to discuss sleep issues in a December 2014 statement.  Therefore, as this issue is being granted in full, as discussed below, the Board finds no prejudice to the Veteran in proceeding to adjudicate this claim.

In reviewing the Veteran's appeals for increased ratings, the Board has not overlooked the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for unemployability when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has not claimed, nor does the evidence reflect, that his service-connected disabilities on appeal prevent him from obtaining and/or maintaining employment.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to unemployability.

In December 2014, the RO sent the Veteran a letter in connection with his pending notice of disagreement concerning the ratings for his erectile dysfunction and excessive hair on the back and buttocks.  In his response, while requesting a decision review officer review these two particular claims, he also discussed other medical problems.  He mentioned his daily mood swings and hemorrhoids, both of which are service-connected conditions.  His statement can liberally be read as indicating these conditions have worsened, and claims for an increase are REFERRED to the AOJ.  

The issue of entitlement to a compensable evaluation for service-connected hypopituitarism is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service-connected erectile dysfunction is manifested by loss of use of erectile power without penis deformity.

2.  The Veteran's service-connected excessive hair on the back and buttocks is manifested by complaints of hair on the back and buttock that becomes ingrown and infected.

3.  The Veteran's sleep apnea is etiologically related to his service-connected hypopituitarism.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for service-connected erectile dysfunction have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.115b, Diagnostic Code 7522 (2015).

2.  The criteria for a compensable disability rating for service-connected excessive hair on the back and buttocks have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Code 7831 (2015).

3.  Service connection for sleep apnea is warranted.  See 38 U.S.C.A. §§ 1101, 1110 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fully favorable determination in this case with regard to the Veteran's claim for service connection for sleep apnea, no discussion of compliance with VA's duty to notify and assist is necessary with regard to this claim.

With respect to the Veteran's excessive hair on the back and buttocks and erectile dysfunction claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A February 2013 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2015 & Supp. 2015); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.  In April 2013, the Veteran signed and submitted a VCAA Notice Response acknowledging receipt of this VCAA letter.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The Veteran was most recently provided pertinent VA examinations in November 2012.  There is no objective evidence indicating that there has been a material change in the severity of his service-connected excessive hair on the back and buttocks disability and his service-connected erectile dysfunction since he was last examined.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds these examination reports to be thorough and consistent with contemporaneous medical records.  The examinations in this case are adequate upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310(b) (2015); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

1.  Entitlement to a compensable evaluation for service-connected erectile dysfunction.

In a May 2013 rating decision, the RO granted service connection for erectile dysfunction (claimed as low testosterone) and assigned a 0 percent evaluation, effective December 2, 2010, under Diagnostic Code 7522.  The Veteran is seeking a higher evaluation. 

Diagnostic Code 7522 provides for a single 20 percent rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115(b), Diagnostic Code 7522 (2015).  A footnote to this diagnostic code indicates that claims for penis deformities should be reviewed for entitlement to special monthly compensation (SMC ).  See 38 U.S.C.A. §§ 1114(k) (West 2002); 38 C.F.R. § 3.350(k) (2015).  SMC is payable for anatomical loss or loss of use of a creative organ.  Id.  

The Board notes that the Veteran underwent a pertinent VA examination in November 2012, at which he claimed a low-testosterone condition that began with gross fatigue and decreased libido.  He reported that his condition has improved since he started testosterone injections.  The Veteran was noted as having erectile dysfunction.  Physical examination revealed normal penis, testes, epididymis, and prostate.

The Board has also reviewed all VA and private medical evidence of record, which support a diagnosis of erectile dysfunction.

In this case, there is no indication in the medical evidence of record, nor has the Veteran asserted, that he has a deformity of the penis.  As such, an increased rating is not warranted under Diagnostic Code 7522. 

With regard to establishing entitlement to SMC based upon anatomical loss or loss of use of a creative organ, the Board notes that entitlement to SMC based upon loss of use of a creative organ has already been granted, effective December 2, 2010.  See 38 U.S.C.A. §§ 1114(k)  (West 2002); 38 C.F.R. § 3.350(k) (2015).

The Board has reviewed the remaining diagnostic codes relating to disabilities or diseases of the genitourinary system, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.115a, 4.115b, Diagnostic Codes 7500-7542 (2015).

The Board concludes that the preponderance of the evidence is against the claim for an increased rating, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Fenderson, supra.

2.  Entitlement to a compensable evaluation for service-connected excessive hair growth on back and buttocks.

In a May 2013 rating decision, the RO granted service connection for excessive hair on the back and buttocks and assigned a 0 percent evaluation, effective December 2, 2010, under Diagnostic Code 7899-7831.  There is no diagnostic code in VA's rating schedule that directly addresses a condition involving excessive hair growth.  The hyphenated diagnostic code is used when a rating requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).  The Veteran's condition is rated under Diagnostic Code 7831 for alopecia.  The Veteran's service-connected disability addresses excessive body hair, not loss of body hair.  However, the Board will consider the Veteran's service-connected disability under this diagnostic code, as this diagnostic code most closely evaluates the functions affected and the anatomical location and symptoms, specifically irregular hair growth.  

At the outset, the Board notes that the schedule for rating skin disabilities was changed in 2012 during the processing of this claim.  However, the diagnostic codes affected by these changes address the issue of scarring, not irregular hair growth.  As such, the Board finds that these changes are irrelevant for the purpose of evaluating this claim.

Under Diagnostic Code 7831, a noncompensable rating is warranted for alopecia areata manifested by loss of hair limited to scalp and face, and a 10 percent rating is warranted for loss of all body hair.  See 38 C.F.R. § 4.118 , Diagnostic Code 7831 (2015).

The Board notes that the Veteran underwent a pertinent VA examination in November 2012, at which the Veteran reported that he lost hair on his head and it grew over his back, chest, and buttocks when he began to take testosterone injections.  He reported that the hair sometimes gets ingrown and infected.  The examiner noted that the Veteran's buttocks rash was acne. 

On his March 2015 substantive appeal, the Veteran complained of infected hair follicles, itching, and feeling self-conscious due to this disability.

The Board notes that Diagnostic Code 7831 assigns a compensable evaluation for loss of all body hair.  As the Veteran's service-connected disability affects only his back and buttocks, an increased rating is not available under Diagnostic Code 7831.

The Board has also considered evaluating the Veteran's service-connected disability under Diagnostic Code 7828, which evaluates acne, in light of the Veteran's complaints of recurrent ingrown and infected hairs.  However, the medical evidence of record, to include the November 2012 VA examination report, does not reflect that the Veteran's service-connected excessive hair on his back and buttocks affects his face or neck or manifests with symptoms analogous to deep acne.  The November 2012 VA examination report specifically noted that the Veteran's acne was superficial.  Moreover, the Veteran was specifically denied service connection for acne in a May 2013 rating decision.  The Veteran did not appeal this denial.  As such, a compensable evaluation is not available under Diagnostic Code 7828.  

The Board has reviewed the remaining diagnostic codes relating to disabilities or diseases of the skin, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7833 (2015).

The Board concludes that the preponderance of the evidence is against the claim for an increased rating, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Fenderson, supra.

3.  Entitlement to service connection for sleep apnea.

The Veteran is seeking entitlement to service connection for sleep apnea.  Specifically, the Veteran asserted on a January 2013 release form that he was tested at the Durham VA Medical Center (VAMC) and found to have sleep apnea secondary to medications he was taking for his service-connected back disability. 

In November 2012, the Veteran underwent a VA examination, at which he reported that his sleep apnea began in 2005 when he developed poor sleep with excessive snoring and frequent awakening.  Upon examination of the Veteran and review of the claims file, the examiner determined that the claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner further stated that obstructive sleep apnea is caused by obstruction of the upper airways during sleep often due to redundant soft tissue.  Weight gain is typical in claimants with hypopituitarism.  The Veteran has a history of weight gain since being diagnosed with hypopituitarism.  Therefore, it is as likely as not that the Veteran's obstructive sleep apnea is due to weight gain with upper respiratory collapse during sleep from hypopituitarism. 

As the Veteran is service-connected for hypopituitarism, and the November 2012 VA examiner specifically linked his sleep apnea to weight gain from hypopituitarism, the Board will resolve any reasonable doubt in the Veteran's favor and grant service connection for sleep apnea as secondary to service-connected hypopituitarism.

4.  Extraschedular Ratings

Finally, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

In this case, the record reflects that the manifestations of the Veteran's service-connected disabilities are contemplated by the schedular criteria of the ratings currently assigned.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014)  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent emergency treatment for these service-connected disabilities.  There is nothing unusual or exceptional about the symptoms he has due to these conditions.  The Veteran's service-connected disabilities on appeal are manifested primarily by complaints of irregular hair growth and erectile dysfunction.  These complaints, and their resulting impairment, are contemplated by the rating schedule, and disability ratings are based on the overall severity and frequency of the disability, to include subjective complaints.  

Additionally, there is no indication that the average industrial impairment from the Veteran's disabilities would be to such a degree as to warrant the assignment of higher ratings.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.

The Board has considered that, according to Johnson, a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular ratings for the service-connected disabilities.  

However, in this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  As such, for purposes of this determination, further consideration need not be given at this time with regard to referral for extra-schedular consideration.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a compensable evaluation for service-connected erectile dysfunction is denied.

Entitlement to a compensable evaluation for service-connected excessive hair on the back and buttocks is denied.

Entitlement to service connection for sleep apnea is granted.


REMAND

Additional development is needed prior to the adjudication of the Veteran's claim for entitlement to a compensable evaluation for service-connected hypopituitarism. 

The Board notes that the Veteran underwent a pertinent VA examination in May 2012, at which it was noted that he had no current symptoms related to his hypopituitarism.  The examiner noted that the Veteran takes weekly testosterone shots due to follicle-stimulating hormone (FSH) and luteinizing hormone (LH) abnormalities.  The examination report specifically noted that the Veteran did not have polyuria, near-continuous thirst, or episodes of dehydration.

More recently, the Veteran asserted on his April 2014 substantive appeal that he is experiencing symptoms related to his hypopituitarism.  Specifically, he asserted that his hypopituitarism requires regular painful shots and makes him tired, thirsty, and angry all the time.  

The Court has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In light of fact that the Veteran reported pertinent symptoms, such as thirst and fatigue, on his 2014 substantive appeal that were not noted in the most recent VA endocrine examination report, this claim must be remanded in order to afford the Veteran a new VA examination to determine the current severity of his service-connected hypopituitarism.

Additionally, as this issue is already being remanded for further development, the AOJ should take this opportunity to obtain any outstanding VA treatment records.
Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment records from the Fayetteville, North Carolina, VAMC (and associated clinics) from December 2013 to the present.

2. Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected hypopituitarism.

3. After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.   See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


